On objections to a final discharge because the bankrupt had admitted a false and fictitious debt against his estate, THE COURT decided, that an assignment of all his estate by the bankrupt in 1830, and giving in it a preference to fictitious debts to his brother, would not bar his discharge under the bankrupt act [of 1841 (5 Stat. 440)]. The debt must be falsely admitted in proceedings under this act to affect the bankrupt’s petition for a certificate. THE COURT further decided, that putting a fictitious debt upon the schedules by the bankrupt, as just and owing by him, was admitting such debt against his estate within the mischief and meaning of the statute. That a collusive arrangement between the bankrupt and his brother in 1839, to convey to him his (the bankrupt’s) estate in fraud of his creditors, not being done in contemplation of the passage of the bankrupt law, would not prevent his obtaining his discharge under the law. That in the judgment of the court the creditors had failed to prove a debt on the schedule for $3,000 to the bankrupt’s brother, to be false and fictitious. THE COURT further decided, that declarations of the bankrupt at the time of his failure in 1S3S, and immediately thereafter to various creditors, that he had means to pay them fully, or to pay-all his *389debts, would not be sufficient without specific evidence of the extent of these means, or the subsequent possession of property, to prove a fraudulent concealment of his estate by the bankrupt. Decree of discharge granted.
Mr. Mitchell, for bankrupt
Mr. Edmonds, for creditors.